Title: Thomas Jefferson to Hezekiah Niles, [23] August 1817
From: Jefferson, Thomas
To: Niles, Hezekiah


          
            Poplar Forest near Lynchburg
Aug. 22. 23 17.
          
          Your letter of July 31. came to hand on the 18th inst. at this place, very distant from Monticello. I learn from it with real concern that there is danger of a discontinuance of the Weekly Register, for want of due support. I have found it very valuable as a Repertory of documents, original papers & the facts of the day, and for the ease with which the Index enables us to turn to them. these things are lost as soon as read in a Newspaper. if payment for the paper in  advance can save it, I think that no one should object to that. it is as reasonable and as safe for your readers to trust you, as you them. I inclose you a year’s subscription to commence at the end of the current year; which was paid by the remittance of September last, and sincerely wish success and continuance to the undertaking, with assurances of my esteem and respect.
          Th: Jefferson
        